Title: From Thomas Jefferson to William Fitzhugh, 19 November 1792
From: Jefferson, Thomas
To: Fitzhugh, William



Dear Sir
Philadelphia Nov. 19. 1792.

In some letter, or in some conversation, it runs in my head that you conveyed an intimation to me that if I should be disposed to part with Tarquin you would rather wish to possess him again. Purposing to return in the spring to Virginia to live, I have thought of selling him. He has been favorably treated, is in fine order and health, and with respect to his lameness is exactly as when you knew him, that is to say has it occasionally and slightly only, perhaps when he is not critically shod. He is a fine creature for city use, or in a smooth country, and were I to remain here, could hardly be tempted to part with him. But the rough country to which I am retiring is peculiarly unaccomodated to him, and I happen in a carriage horse I have bought to have found a very fine riding horse. I mean to propose Tarquin for sale at 150. Dollars, and before I do it, think it a duty to mention it to you, and wait long enough for an answer, in full confidence you will consult your own wish only, and if that does not lead you to the acquisition, that you will consider this letter as nothing, since I have no doubt of meeting with a purchaser. The time of payment is immaterial, and if no opportunity of sending him occurs I could bring him on myself in March. I am with sincere esteem & respect Dr Sir your friend & servt

Th: Jefferson

